ON MOTION
MICHEL, Circuit Judge.

ORDER

Larry Wilkin and NPT Engineering, Inc. (Wilkin) move out of time for an extension of time, from January 23, 2001 to July 11, 2001, to file their opening cross-appeal brief. Chem-Tainer Industries, Inc. opposes. Wilkin replies.
Wilkin states that he did not file his cross-appeal brief by the January 23, 2001 due date because of ongoing settlement negotiations. Now that settlement negotiations have failed, Wilkin seeks an out of time extension of over five months.
We decline to grant an extension of time. While Wilkin may not have filed his cross-appeal brief in the “spirit” of negotiations, he did file his response brief to Chem-Tainer’s opening brief by the January 23, 2001 due date. Moreover, Wilken did not seek an extension before the due date or move for a stay of proceedings and waited more than four months to submit the instant request for an enlargement of time. Under the circumstances, the motion for an extension of time is denied and Wilken’s cross appeal, no. 00-1210, is dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) Wilken’s motion for an extension of time is denied.
(2) Appeal no. 00-1210 is dismissed.
(3) Each party shall bear its own costs. ,
(4) The revised official caption in no. 00-1211 is reflected above.